          Case 1:20-cv-00439-KRS Document 12 Filed 09/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WINSOME MARJORIE THOMPSON,

               Plaintiff,

       vs.                                             CIV No. 20-439 KRS

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.

                              ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Second Unopposed

Motion for Extension of Time to File the Electronic Certified Administrative Record and Answer

to Plaintiff’s Complaint (Doc. 11), it being stated that Plaintiff concurs in the granting of the

motion, the Court having read the motion and being fully advised in the premises finds that there

is good cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through November 30, 2020,

to file his answer or otherwise respond to Plaintiff’s Complaint.




                                               ________________________
                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE

SUBMITTED AND APPROVED BY:
Electronically submitted 09/29/2020
M. THAYNE WARNER
Special Assistant United States Attorney

Electronically approved 09/29/2020
FRANCESCA J. MACDOWELL
Attorney for Plaintiff
